Motion Granted; Order filed October 10, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00307-CR
                                 ____________

                  CHARLES RAY BLACKLOCK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                             Harris County, Texas
                        Trial Court Cause No. 1474533


                                     ORDER

      Appellant is represented by appointed counsel, Kevin Howard. Appellant’s
brief was originally due July 8, 2019. We have granted a total of 90 days to file
appellant’s brief until October 7, 2019. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed. On October 7, 2019, counsel filed a further request for extension of
time to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.

      We grant the request for extension and issue the following order.

      Accordingly, we order Kevin Howard to file a brief with the clerk of this court
on or before November 12, 2019. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




Panel Consists of Chief Justice Frost and Justices Wise and Hassan.